Filing Date: 05/05/2020
Claimed Foreign Priority Date: 05/05/2019 (CN 201910368379.4)
Applicant: Zhou
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the Election filed on 08/23/2021.

Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s election without traverse of Species 2, reading on Figs. 25-26, in the reply filed on 08/23/2021, is acknowledged. Applicant indicated that claims 1-20 read on the elected Species. The examiner agrees. Accordingly, pending in this application are claims 1-20. 

Drawings

The drawings are objected to because Figs. 25 and 26 depict two cross-section views of a same embodiment (i.e..
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
 
Specification


The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Several claims enumerate steps/features limited as a required combination (i.e., A and B) rather than an alternative combination (i.e., A or B), while the Specification as originally filed only supports the alternative combination of said steps/features: 
For example, claim 5 recites the limitation “the insulating layer includes a single-layer structure and a multi-layer structure”, while the Specification (see, e.g., Par. [0084]) discloses that “In one embodiment, the insulating layer 501 uses a single-layer In other embodiments, the insulating layer 501 can use a multi-layer structure,” which is understood as being disclosed in the alternative. The examiner believes that the issue above is a drafting mistake and that the applicant intended to claim the limitations in the alternative, in accordance with the Specification. The examiner suggests using any of the following language to resolve the issue: --the insulating layer includes a single-layer structure or a multi-layer structure-- or --the insulating layer includes one of a single-layer structure and a multi-layer structure”.
Similar issues raised by claimed required combination of steps/features vs. supported alternate combination of steps/features have been identified in claims 6, 9, 11, and 15, and the comments stated above in Par. 4-5 with regards to claim 5 are considered repeated here, as applied to the respective enumerated steps/features of the claims. For the purpose of examination, claims 5-6, 9, 11, and 15 will be understood as reciting steps/features enumerated in the alternative, until further clarification is provided by applicant. 

Claim Rejections - 35 USC § 112





The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 15 and 16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

Claims 15 and 16 recite the limitation “the insulating layer” in L. 1.  There is insufficient antecedent basis for this limitation in the claim. The examiner believes that claims 15 and 16 were intended to depend from claim 14 instead, which first introduces the feature “an insulating layer” at L. 2. Accordingly, for the purpose of examination, 14, wherein…--, until further clarification is provided by applicant.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 8, 10, 12-13, and 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zang et al. (US2019/0341468).

Regarding Claim 1, Zang (see, e.g., Figs. 2A-2D and Par. [0017]-[0022]) shows all aspects of the instant invention, including a method of forming a semiconductor device, comprising:
- providing a substrate (e.g., substrate 210) (see, e.g., Fig. 2A) 
- forming a plurality of spaced-apart fins (e.g., fins 205) on the substrate (see, e.g., Fig. 2A) 
e.g., sacrificial layer 246/OPL 250) across the fins over the substrate (see, e.g., Figs. 2A-B)
- forming a first interlayer dielectric layer (e.g., dielectric material 230) on the substrate and on a sidewall of the dummy gate structure, wherein a top of the first interlayer dielectric layer is lower than a top of the dummy gate structure and higher than the top of the fins (see, e.g., Figs. 2A-B)
- forming a cut-out opening (e.g., gate cut opening cavity 255), according to a cut-out pattern, passing through the dummy gate structure and between adjacent fins (see, e.g., Figs. 2B-C)
 - forming a second interlayer dielectric layer (e.g., dielectric material 260) on the first interlayer dielectric layer and filling in the cut-out opening with the second interlayer dielectric layer (see, e.g., Fig. 2D)
Regarding Claim 2, Zang (see, e.g., Fig. 2A and Par. [0018]) shows that prior to forming the dummy gate structure, further including: forming an isolation structure (e.g., isolation structure/STI 215) on the substrate between adjacent fins and covering a sidewall portion of each fin, wherein the cut-out opening passing through the dummy gate structure exposes a portion of the isolation structure (see, e.g., Fig. 2C).
Regarding Claim 8, Zang (see, e.g., Fig. 2A and Par. [0018]) shows that the first interlayer dielectric (e.g., 230) layer is made of a material including silicon oxide, silicon carbide, silicon oxynitride, silicon nitride, or a combination thereof (e.g., silicon dioxide).
Regarding Claim 10, Zang (see, e.g., Fig. 2D and Par. [0022]) shows that the second interlayer dielectric layer (e.g., 260) is made of a material including silicon oxide, e.g., silicon nitride).
Regarding Claim 12, Zang (see, e.g., Fig. 2D and Par. [0017]-[0022]) shows all aspects of the instant invention, including a semiconductor device, comprising:
- a substrate (e.g., substrate 210)
- a plurality of spaced-apart fins (e.g., fins 205) on the substrate
- a dummy gate structure (e.g., OPL 250) across the fins over the substrate, wherein the dummy gate structure includes a cut-out opening (e.g., gate cut opening cavity 255) between adjacent fins
- a first interlayer dielectric layer (e.g., dielectric material 230) on the substrate and on a sidewall of the dummy gate structure, wherein a top of the first interlayer dielectric layer is lower than a top of the dummy gate structure and higher than a top of the fins
- a second interlayer dielectric layer (e.g., dielectric material 260) on the first interlayer dielectric layer and filling in the cut-out opening through the dummy gate structure between the adjacent fins
Regarding Claim 13, Zang (see, e.g., Fig. 2D and Par. [0017]-[0022]) shows an isolation structure (e.g., isolation structure/STI 215) formed on the substrate between adjacent fins and covering a sidewall portion of each fin, wherein:
- the dummy gate structure (e.g., 250) is formed on the isolation structure
- the second interlayer dielectric layer (e.g., 260
Regarding Claim 17, Zang (see, e.g., Fig. 2D and Par. [0018]) shows the first interlayer dielectric layer (e.g., 230) is made of a material including silicon oxide, silicon carbide, silicon oxynitride, silicon nitride, or a combination thereof (e.g., silicon dioxide).
Regarding Claim 18, Zang (see, e.g., Fig. 2D and Par. [0022]) shows the second interlayer dielectric layer (e.g., 260) is made of a material including silicon oxide, silicon carbide, silicon oxynitride, silicon nitride, or a combination thereof (e.g., silicon nitride).
Regarding Claim 19, Zang (see, e.g., Fig. 2D and Par. [0022]) shows that a top of the second interlayer dielectric layer (e.g., 260) is co-planar with the top of the dummy gate structure (e.g., 250).

Claims 1-2, 4-5, 8-10, 12-15, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (US2017/0125411).

Regarding Claim 1, Yu (see, e.g., Figs. 1-7 and Par. [0011]-[0037]) shows all aspects of the instant invention, including a method of forming a semiconductor device, comprising:
- providing a substrate (e.g., substrate 10) (see, e.g., Fig. 1) 
- forming a plurality of spaced-apart fins (e.g., fin structures 20) on the substrate (see, e.g., Figs. 2-3) 
- forming a dummy gate structure (e.g., sacrificial gate layer 110) across the fins over the substrate (see, e.g., Figs. 4A-D)
- forming a first interlayer dielectric layer (e.g., ILD 70) on the substrate and on a sidewall of the dummy gate structure, wherein a top of the first interlayer dielectric e.g., portion 71) is lower than a top of the dummy gate structure and higher than the top of the fins (see, e.g., Figs. 6A-B)
- forming a cut-out opening (e.g., opening 130), according to a cut-out pattern, passing through the dummy gate structure and between adjacent fins (see, e.g., Figs. 6A-B)
- forming a second interlayer dielectric layer (e.g., thick filling insulating layer 150) on the first interlayer dielectric layer and filling in the cut-out opening with the second interlayer dielectric layer (see, e.g., Figs. 7A-B)
Regarding Claim 2, Yu (see, e.g., Figs. 2-3 and Par. [0019]-[0022]) shows that prior to forming the dummy gate structure, further including: forming an isolation structure (e.g., insulating material layer 50) on the substrate between adjacent fins and covering a sidewall portion of each fin, wherein the cut-out opening passing through the dummy gate structure exposes a portion of the isolation structure (see, e.g., Figs. 6A-B).
Regarding Claim 4, Yu (see, e.g., Figs. 7A-B and Par. [0034]-[0037]) shows forming an insulating layer (e.g., thin insulating layer 140) on the sidewall of the dummy gate structure and on the sidewall of the cut-out opening before forming the second interlayer dielectric layer.
Regarding Claim 5, Yu (see, e.g., Figs. 7A-B and Par. [0034]-[0037]) shows the insulating layer (e.g., 140) includes a single-layer structure (e.g., thin conformal layer) and a multi-layer structure.
Regarding Claim 8 and 9, Yu (see, e.g., Figs. 4A-D and Par. [0026]) shows that:
e.g., 70) layer is made of a material including silicon oxide, silicon carbide, silicon oxynitride, silicon nitride, or a combination thereof
- the first interlayer dielectric layer is formed by a method including a chemical vapor deposition (e.g., CVD) and an atomic layer deposition.
Regarding Claim 10, Yu (see, e.g., Figs. 7A-B and Par. [0036]) shows that the second interlayer dielectric layer (e.g., 150) is made of a material including silicon oxide, silicon carbide, silicon oxynitride, silicon nitride, or a combination thereof.
Regarding Claim 12, Yu (see, e.g., Figs. 7A-B and Par. [0011]-[0037]) shows all aspects of the instant invention, including a semiconductor device, comprising:
- a substrate (e.g., substrate 10)
- a plurality of spaced-apart fins (e.g., fin structures 20) on the substrate
- a dummy gate structure (e.g., sacrificial gate layer 110) across the fins over the substrate, wherein the dummy gate structure includes a cut-out opening (e.g., opening 130) between adjacent fins
- a first interlayer dielectric layer (e.g., ILD 70) on the substrate and on a sidewall of the dummy gate structure, wherein a top of the first interlayer dielectric layer (e.g., portion 71) is lower than a top of the dummy gate structure and higher than a top of the fins
- a second interlayer dielectric layer (e.g., thick filling insulating layer 150
Regarding Claim 13, Yu (see, e.g., Figs. 7A-B and Par. [0011]-[0037]) shows an isolation structure (e.g., insulating material layer 50) formed on the substrate between adjacent fins and covering a sidewall portion of each fin, wherein:
- the dummy gate structure (e.g., 110) is formed on the isolation structure
- the second interlayer dielectric layer (e.g., 150) formed on the first interlayer dielectric layer is further formed on the isolation structure between adjacent fins
Regarding Claim 14, Yu (see, e.g., Figs. 7A-B and Par. [0011]-[0037]) shows an insulating layer (e.g., thin insulating layer 140) on sidewalls of the cut-out opening and formed between the second interlayer dielectric layer and the dummy gate structure.
Regarding Claim 15, Yu (see, e.g., Figs. 7A-B and Par. [0034]-[0037]) shows that the insulating layer (e.g., 140) includes a single-layer structure (e.g., thin conformal layer) and a multi-layer structure.
Regarding Claim 17, Yu (see, e.g., Figs. 7A-B and Par. [0026]) shows that the first interlayer dielectric (e.g., 70) layer is made of a material including silicon oxide, silicon carbide, silicon oxynitride, silicon nitride, or a combination thereof.
Regarding Claim 18, Yu (see, e.g., Figs. 7A-B and Par. [0036]) shows that the second interlayer dielectric layer (e.g., 150) is made of a material including silicon oxide, silicon carbide, silicon oxynitride, silicon nitride, or a combination thereof.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US2017/0125411).

Regarding Claim 11, Yu (see, e.g., Par. [0035]-[0036]) discloses that layer 140 is an insulating layer formed conformally in opening 130 by CVD or ALD. Furthermore, while Yu does not explicitly disclose the method of forming layer 150, he discloses that layer 150 is also an insulating layer that is formed conformally.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the second interlayer dielectric layer formed by a 
Regarding Claim 19, Yu (see, e.g., Figs. 7-8 and Par. [0036]-[0037]) discloses that the intermediary embodiment depicted in Figs. 7 undergoes a CMP process receding the thick filling insulating layer 150, wherein the end-point of said CMP is achieved when the upper surface of the gate layers 110 is exposed, as depicted in the intermediary embodiment of Figs. 8. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have an (intermediary) embodiment wherein a top of the second interlayer dielectric layer is co-planar with the top of the dummy gate structure in the structure of Yu, because such embodiment would be directed to an intermediary embodiment having all the features of claim 12, but at a stage of CMP prior to reaching the end point (e.g., with 150 being substantially receded but still present on portion 71 of 70).
Regarding Claim 20, Yu (see, e.g., Figs. 7A-B and Par. [0036]) shows a top of a mask layer (e.g., mask pattern 120) formed over the dummy gate structure (e.g., 110). Furthermore, Yu (see, e.g., Figs. 7-8 and Par. [0036]-[0037]) discloses that the intermediary embodiment depicted in Figs. 7 undergoes a CMP process receding the thick filling insulating layer 150, wherein the end-point of said CMP is achieved when the upper surface of the gate layers 110 is exposed, as depicted in the intermediary e.g., with 150 being somewhat receded but still present on portion 71 of 70, and mask with pattern 120 still present over gate layers 110 and ILD 70).

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US2017/0125411) in view of Lin et al. (2017/0345820).

Regarding Claim 6, Yu (see, e.g., Figs. 7A-B and Par. [0034]-[0037]) shows that thin insulating layer 140 is made of, e.g., silicon oxide. However, Yu is silent about when the single-layer structure is used for the insulating layer, the insulating layer is made of a material including silicon nitride, silicon oxynitride, and silicon carbonitride. Lin (see, e.g., Fig. 3 and Par. [0025]), on the other hand and in the same field of endeavor, teaches a step of filling opening 46 in dummy gate stack 32 with a thin conformal dielectric layer 48 and a dielectric fill 50, wherein dielectric layer 48 can be selected from dielectric materials including, oxide-based dielectric materials, nitride-based dielectric materials, oxynitride-based dielectric materials, and oxycaride-based dielectric materials.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the insulating layer made of a material including silicon nitride, silicon oxynitride, and silicon carbonitride in the method of Yu, because 
Regarding Claim 16, Yu (see, e.g., Figs. 7A-B and Par. [0034]-[0037]) shows that thin insulating layer 140 is made of, e.g., silicon oxide. However, Yu is silent about the insulating layer being made of a material including silicon nitride, silicon oxynitride, silicon carbonitride, or a combination thereof. Also, see comments stated above in Par. 44-45 with regards to Claim 6, which are considered repeated here, as applied to the claimed materials of the insulating layer.

Allowable Subject Matter














































Claims 3 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional reference cited disclose structures and methods for forming a gate cut region in a dummy gate stack, and having some features or method steps similar to the instant inventions. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached at (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814